

113 S1505 IS: Hunting, Fishing, and Recreational Shooting Protection Act
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1505IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mr. Thune (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Toxic Substances Control Act to clarify the
		  jurisdiction of the Environmental Protection Agency with respect to certain
		  sporting good articles, and to exempt those articles from a definition under
		  that Act.1.Short titleThis Act may be cited as the
			 Hunting, Fishing, and Recreational
			 Shooting Protection Act.2.Modification of
			 definitionSection 3(2)(B) of
			 the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—(1)in clause (v), by
			 striking , and and inserting , or any component of any
			 such article including, without limitation, shot, bullets and other
			 projectiles, propellants, and primers,;(2)in clause (vi) by
			 striking the period at the end and inserting , and; and(3)by inserting after
			 clause (vi) the following:(vii)any sport fishing equipment (as such
				term is defined in section 4162(a) of the Internal Revenue Code of 1986) the
				sale of which is subject to the tax imposed by section 4161(a) of such Code
				(determined without regard to any exemptions from such tax provided by section
				4162 or 4221 or any other provision of such Code), and sport fishing equipment
				components..